IN THE
            ARIZONA COURT OF APPEALS
                             DIVISION ONE


                             E.H., Petitioner,

                                    v.

THE HONORABLE DAN SLAYTON, Judge of the SUPERIOR COURT OF
  THE STATE OF ARIZONA, in and for the County of COCONINO,
                     Respondent Judge,

    COCONINO COUNTY ATTORNEY’S OFFICE; JASON CONLEE;
             LILLIAN HESTER; LENDA HESTER,
                   Real Parties in Interest.

                          No. 1 CA-SA 20-0268
                            FILED 4-20-2021


 Petition for Special Action from the Superior Court in Coconino County
              No. CR2016-00433, CR2016-00434, CR2016-00435
                   The Honorable Dan R. Slayton, Judge

           JURISDICTION ACCEPTED; RELIEF GRANTED


                               COUNSEL

Arizona Voice for Crime Victims, Phoenix
By Colleen Clase, Jessica Gattuso, Robert Swinford
Counsel for Petitioner
Craig Williams Attorney at Law, P.L.L.C., Prescott
By Craig Williams
Counsel for Real Party in Interest Lenda Hester

Zickerman Law Office, Flagstaff
By Adam Zickerman
Counsel for Real Party in Interest Jason Conlee

Coconino County Attorney’s Office, Flagstaff
By Michael S. Tunink, Stacy L. Krueger, Kory Koerperich
Counsel for Real Party in Interest Coconino County Attorney’s Office


                                  OPINION

Presiding Judge David B. Gass delivered the opinion of the Court, in which
Judge Michael J. Brown and Judge David D. Weinzweig joined.


G A S S, Judge:

¶1            E.H. seeks special action review of the superior court’s order
denying her claim for restitution under the Victims’ Bill of Rights (VBR).
Because the superior court should have allowed E.H.’s claim as timely, we
accept special action jurisdiction and grant relief by vacating the order. We
remand the matter for an evidentiary hearing on E.H.’s claim, expressing
no opinion on its merits.

                FACTUAL AND PROCEDURAL HISTORY

¶2             In 2018, a jury convicted Lillian Hester in the abuse and
murder of six-year-old J.H., her nephew. See State v. Hester, 1 CA-CR 18-
0770, 2019 WL 7176316 (Ariz. App. Dec. 24, 2019). E.H. is J.H.’s older sister.
On her first petition for special action, this court held E.H. is a qualifying
victim under A.R.S. § 13-4401(19). E.H. v. Slayton (Slayton I), 245 Ariz. 331,
334, ¶ 10 (App. 2018). She, therefore, is entitled to all rights guaranteed by
the VBR. Id.; see also Ariz. Const. art. II, § 2.1.

¶3              The State also charged J.H.’s grandmother, Lenda Hester, and
Jason Conlee, Lillian Hester’s boyfriend, in J.H.’s death. See E.H. v. Slayton
(Slayton II), 249 Ariz. 248, 252, ¶ 3 (2020). They ultimately pled guilty to the
lesser charge of child endangerment and agreed to pay a maximum
$500,000.00 in restitution. Id. The superior court accepted the pleas and, at
sentencing, ordered they each be jointly and severally liable for no more


                                        2
                        E.H. v. HON. SLAYTON, et al.
                             Opinion of the Court

than $500,000.00 in restitution. E.H.’s second special action challenged the
“caps on restitution based upon her constitutional and statutory rights to
restitution under the [VBR].” Id. at ¶¶ 4–6.

¶4            While her second petition was pending before the supreme
court, E.H. filed a restitution claim seeking $3,322,880.20 for J.H.’s lost
future wages and requesting an evidentiary hearing if any of the three
defendants objected. Each defendant filed a separate objection. Among
other arguments, Lillian and Lenda Hester contended E.H. waived her
claim by failing to raise it at their sentencings.

¶5            The superior court agreed, finding E.H.’s claim was untimely
and denying it without an evidentiary hearing. The superior court cited
E.H.’s failure to file her claim before the sentencings and reasoned the
amount of her request “would have been a significant factor and a very
extremely relevant factor for the defendants to determine as to whether or
not they would enter into the plea in this case.”

¶6            Several months later, the supreme court issued its decision in
E.H.’s second special action, holding restitution caps in plea agreements
require victim consent. Id. at 251–52, ¶ 1 (citing Ariz. Const. art. II,
§ 2.1(A)(8); A.R.S. § 13-603.C). Because E.H. objected to the restitution cap
in the two plea agreements, the supreme court vacated that portion of the
agreements. Id. at 256, ¶ 28. The supreme court then directed the superior
court “to allow the defendants the opportunity to move to withdraw from
their plea agreements upon a showing that the inclusion of the cap on
restitution was material and relevant to their decision to plead guilty.” Id.
When E.H. learned the defendants would not seek to withdraw from their
plea agreements, she filed this petition for special action relief from the
superior court’s denial of her restitution claim.

                    SPECIAL ACTION JURISDICTION

¶7             “Special action jurisdiction is highly discretionary but may be
appropriate when no equally plain, speedy, and adequate remedy by
appeal exists. Jurisdiction is also appropriate in matters of statewide
importance, issues of first impression, cases involving purely legal
questions, or issues that are likely to arise again.” Prosise v. Kottke, 249 Ariz.
75, 77, ¶ 10 (App. 2020) (quotations omitted).

¶8            As a crime victim, E.H. has standing to seek special action
relief from the superior court’s denial of her restitution claim. See A.R.S.
§ 13-4437.A; Ariz. R.P. Spec. Act. 2(a)(2). Because E.H.’s “petition raises
legal questions of first impression and statewide importance,” we exercise


                                        3
                       E.H. v. HON. SLAYTON, et al.
                            Opinion of the Court

our discretion and accept jurisdiction. See Hiskett v. Lambert, 247 Ariz. 432,
435, ¶ 10 (App. 2019).

                                  ANALYSIS

¶9             E.H. argues the superior court’s denial of her claim violated
her rights under the VBR and conflicted with the supreme court’s due
process analysis in Slayton II. This court reviews de novo questions of
statutory and constitutional interpretation. State v. Ramsey, 211 Ariz. 529,
532, ¶ 5 (App. 2005). When reviewing the VBR and its implementing
statutes, we are mindful of the legislature’s directive to construe the statutes
liberally “to preserve and protect the rights to which victims are entitled.”
See A.R.S. § 13-4418.

¶10            “Restitution of full economic loss to a victim of a crime is
mandatory under our sentencing statutes.” State v. Lindsley, 191 Ariz. 195,
197 (App. 1997) (citing A.R.S. §§ 13-603.C, -804); see also Ariz. Const. art. II,
§ 2.1(A)(8). Subsection 13-603.C “imposes upon the trial court an
affirmative duty to determine the amount of the victim’s economic loss and
to order restitution in that amount.” State v. Scroggins, 168 Ariz. 8, 9 (App.
1991). When setting the amount of restitution, the superior court must
“consider all losses caused by the criminal offense or offenses for which the
defendant has been convicted.” A.R.S. § 13-804.B.

¶11             No rule or statute imposes a deadline for claiming restitution.
See, e.g., State v. Holguin, 177 Ariz. 589, 591 (App. 1993) (“Although
[subsection 13-603.C] is silent as to when restitution must be assessed,
generally it is at the time of sentencing.”). The superior court, however, may
set a reasonable deadline for filing a restitution claim. See State v. Nuckols,
229 Ariz. 266, 268, ¶ 5 (App. 2012) (superior court “may require the timely
assertion of the right to avoid waiver”) (quotation omitted). But our record
does not show the superior court entered any such order here.

¶12            All three defendants have long known E.H. claimed victim
status in the murder of her brother. After the superior court initially denied
her request to be treated as a victim under the VBR, E.H. sought relief from
this court, which held she was entitled to “the rights guaranteed under” the
VBR and related statutes. Slayton I, 245 Ariz. at 334, ¶ 10. The record,
however, shows multiple instances—even after Slayton I—when the
defendants’ counsel and the superior court disregarded E.H.’s status by
failing to include her counsel on correspondence, pleadings, and court
orders as required by statute, and requiring her counsel to sit in the gallery
during proceedings. See A.R.S. § 13-4437.D (once victim’s counsel appears



                                       4
                       E.H. v. HON. SLAYTON, et al.
                            Opinion of the Court

in a case, they “shall be endorsed on all pleadings”); Slayton II, 249 Ariz. at
252, ¶ 25 (“victim’s counsel should presumptively be permitted to sit before
the bar when a victim’s constitutional or statutory rights are directly at issue
in a court proceeding”). Despite these hinderances, E.H.’s counsel sought
to participate in proceedings and timely respond to filings.

¶13           Further, at the sentencing of Lenda Hester and Conlee, E.H.
objected to the proposed restitution caps and plainly stated her intent to
seek restitution. The defendants, therefore, were on notice of her
forthcoming restitution claim and the possibility it might exceed the
$500,000.00 cap. Though E.H. did not specify she would seek restitution for
J.H.’s lost future wages, the superior court acknowledged Arizona’s
statutes and constitution do not require a victim to file a specific claim at
the time of sentencing. E.H. then filed her claim while the validity of the
restitution cap was pending before our supreme court in Slayton II. Lenda
Hester and Conlee, therefore, were aware of both the amount and factual
basis for E.H.’s claim when they chose not to withdraw from their plea
agreements after the supreme court struck the restitution cap.

¶14            To be sure, E.H. must prove the amount of her loss to the
superior court by a preponderance of the evidence. See Slayton II, 249 Ariz.
at 253, ¶ 12. And all three defendants have “the right to be present, be
represented by counsel, and challenge any request for restitution.” Id. But
our constitution and statutes place an “affirmative duty” on the superior
court to address the merits of E.H.’s claim, a duty that cannot be avoided
by arbitrarily denying the claim as untimely. See Scroggins, 168 Ariz. at 9.

                               CONCLUSION

¶15          We accept special action jurisdiction and grant relief by
vacating the superior court’s order denying E.H.’s restitution claim as
untimely. We remand the matter for an evidentiary hearing, expressing no
opinion on the merits of her claim.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         5